Aug. 9, 2011 Jay Williamson Division of Corporation Finance John Reynolds Ass.Director United States Securities and Exchange Commission Mail Stop 3030 Washington, DC 20549 RE: Cheval Resources Corporation Registration Statement on Form S-1/A File No. 333-172954 Request for Automatic Withdrawel of S-1/A Registration filed 8-8-2011 Accession Number: 0001079974-11-000543 Dear Mr.Williamson Cheval Resources Corporation. hereby requests an automatic withdrawal of the above referenced filing. The Company's Edgar Filing Agent contacted us yesterday morning and explained that her computer had some sort of technical problem which resultedin mistakenlysubmitting the Request for Acceleration as an amendment toan S-1 registration statement rather than correspondence. We respectfully request that this erroneous filing be withdrawn from the SEC database. Very truly yours, s/ Rory O'Dare Rory O'Dare President Cheval Resources Corporation
